TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2022



                                      NO. 03-21-00639-CV


                 Derrick Woodfin and Shawn Johnson-Woodfin, Appellants

                                                 v.

                     Alicia Cieslewicz and Randall Cieslewicz, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 22, 2021. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.